                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAYMOND C WATKINS,                                 Case No. 18-cv-07496-HSG
                                   8                    Plaintiff,                          ORDER VACATING HEARING
                                   9             v.

                                  10     STATE OF CALIFORNIA,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The hearing noticed for September 12, 2019 at 2:00 p.m. on Defendant’s motion to dismiss

                                  14   is hereby VACATED. In light of Plaintiff’s pro se and incarcerated status, no hearings will be

                                  15   held in this case unless specifically ordered by the Court.

                                  16          IT IS SO ORDERED.

                                  17   Dated: 5/7/2019

                                  18                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
